961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.
UNITED STATES of Americav.ONE 1986 MERCEDES BENZ, VIN WDBDA24D6GF150403, with allAppurtenances and Attachments thereon, Beverly E.Nelson, Appellant.

No. 90-5357.
United States Court of Appeals, District of Columbia Circuit.
April 10, 1992.
Before STEPHEN F. WILLIAMS, SENTELLE and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellant's pro se motion to dismiss this case, it is


2
ORDERED that the motion is granted and this case is hereby dismissed.


3
The Clerk is directed to transmit a certified copy of this order to the Clerk of the District Court in lieu of formal mandate.